FILE COPY




                                   COURT OF APPEALS
SANDEE BRYAN MARION                  FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE,
  CHIEF JUSTICE                        CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                            300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                        SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                           TELEPHONE
PATRICIA O. ALVAREZ                                                                         (210) 335-2635
LUZ ELENA D. CHAPA
IRENE RIOS                                                                                 FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                            October 31, 2017

   Andrew Warthen                                               Kevin Stryker
   Assistant Criminal District Attorney                         Attorney at Law
   101 W. Nueva St.                                             217 Arden Grove St.
   San Antonio, TX 78205                                        San Antonio, TX 78215
   * DELIVERED VIA E-MAIL *                                     * DELIVERED VIA E-MAIL *


   RE:    Court of Appeals Number:        04-17-00319-CR, 04-17-00320-CR
          Trial Court Case Number:        2013CR10739W, 2013CR4990
          Style: John K. Marlon
                 v.
                 The State of Texas

   Dear Counsel:

           The Court has reviewed the record and briefs in this appeal and has determined that oral
   argument will not significantly aid it in determining the legal and factual issues presented in the
   appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral argument are denied, and the
   cause is advanced for ON BRIEFS submission on December 12, 2017, to the following panel:
   Chief Justice Sandee Bryan Marion, Justice Marialyn Barnard, and Justice Luz Elena D. Chapa.
   All parties will be notified of the Court’s decision in this appeal in accordance with TEX. R. APP.
   P. 48.

           Either party may file a motion requesting the Court to reconsider its determination that
   oral argument will not significantly aid the Court in determining the legal and factual issues
   presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
   days from the date of this letter.

                                                        Very truly yours,


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice




   cc: Nicholas A. LaHood (DELIVERED VIA E-MAIL)